1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:12-CR-00449-001 LJO
8                           Plaintiff,                  ORDER OF RELEASE
9
            v.
10
      ANTHONY MURUA,
11
                            Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held October 22,
15
     2018. The defendant has been accepted to Westcare, an inpatient facility located in Fresno,
16
     California. The defendant shall be released with the same previously ordered conditions of
17
     supervised release issued on October 14, 2014. The defendant shall comply with the additional
18
     conditions of supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21               program to obtain assistance for drug and/or alcohol abuse, for a period of up to 150
22               days, and up to 10 additional days for substance abuse detoxification services if
23
                 deemed necessary.
24
                 ///
25
                 ///
26

27               ///

28               ///
1           Status Conference set for March 4, 2019, at 8:30am. before Judge O’Neill. The defendant
2
     shall be released on Monday, October 29, 2018, to a representative of the Westcare Residential
3
     Drug Treatment Program.
4

5

6
     IT IS SO ORDERED.

7       Dated:    October 24, 2018                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
